Exhibit 10.9

EXECUTION COPY

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (this “Amendment”) is entered into
between Pennsylvania Real Estate Investment Trust, a Pennsylvania business trust
(“Company”), and Jeffrey A. Linn (“Executive”), effective as of May 8, 2008.

BACKGROUND

Executive and Company are party to an Amended and Restated Employment Agreement,
dated as of March 22, 2002 (as amended from time to time, the “Employment
Agreement”), which sets forth the terms and conditions of Executive’s employment
with Company. Executive and Company wish to amend the terms of the Employment
Agreement as set forth herein, and, hereafter, references to the “Employment
Agreement,” “Agreement,” “herein,” or words of like import in the Employment
Agreement shall refer to the Employment Agreement as amended hereby or by any
written subsequent amendment thereto.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and intending to be legally bound hereby, the parties hereto
agree as follows:

1. All capitalized terms used herein and not defined herein shall have the
respective meanings assigned to them in the Employment Agreement.

2. The fifth sentence of Section 3.1 of the Employment Agreement is amended to
read, in its entirety, as follows:

“No later than April 10 during any fiscal year during the Term, Company shall
provide Executive with written notice of his Base Salary, bonus plan eligibility
and equity incentive awards, if any, for the current fiscal year.”

3. Section 4.1(d) of the Employment Agreement is amended to read, in its
entirety, as follows:

“(d) anything to the contrary in any other existing agreement or plan
notwithstanding, all outstanding restricted shares granted to Executive that (i)
are subject to vesting solely based on the passage of time and Executive’s
continued employment shall become immediately vested, and (ii) are subject to
vesting based upon the performance of the Company (however measured) shall
remain restricted shares under the terms of the applicable restricted share
award document (the “Award”) and shall vest or be forfeited in whole or in part
under the terms of such Award as if Employee’s employment had not terminated.”



--------------------------------------------------------------------------------

4. Section 4.2(d) of the Employment Agreement is amended to read, in its
entirety, as follows:

“(d) anything to the contrary in any other existing agreement or plan
notwithstanding, all outstanding restricted shares granted to Executive that (i)
are subject to vesting solely based on the passage of time and Executive’s
continued employment shall become immediately vested, and (ii) are subject to
vesting based upon the performance of the Company (however measured) shall
remain restricted shares under the terms of the applicable Award and shall vest
or be forfeited in whole or in part under the terms of such Award as if
Employee’s employment had not terminated.”

5. Section 4.4(a)(i) of the Employment Agreement is amended to insert the words
“two times” immediately after “(y)” and immediately prior to the subclause that
begins “(A) Executive’s then current annual Base Salary.”

6. The reference to “30 days” in the first sentence of Section 4.7 of the
Employment Agreement shall be replaced with “10 days.”

7. Except as amended hereby, all terms and conditions as set forth in the
Employment Agreement shall remain in full force and effect.

8. Company agrees to pay all reasonable legal fees and expenses that Executive
has incurred in the preparation and negotiation of this Amendment.

9. This Amendment may be executed in a number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.

IN WITNESS WHEREOF, Executive and Company have caused this Amendment to be
executed as of the date first above written on this 8th day of May, 2008.

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST By:   /s/ Bruce Goldman Name:   Bruce
Goldman Title:   Executive Vice President and General Counsel /s/ Jeffrey A.
Linn Jeffrey A. Linn

 

2